In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, petitioners appeal from an order and judgment (one paper) of the Supreme Court, Westchester County, entered July 1, 1977, which (1) granted the cross motion of respondent Town of Harrison to vacate the award and (2) dismissed the petition. Order and Judgment affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Rubin at Special Term. We would merely emphasize that disputes as to the creation of, and eligibility for, positions in the town’s civil service may not be resolved in an arbitral forum and that the town’s failure to seek a stay of arbitration on the ground that the arbitrator would be exceeding his power and usurping that of the local civil service commission, cannot be deemed a waiver of such fundamental public policy restrictions. Mollen, P. J., Hopkins, Titone and Hawkins, JJ., concur.